Citation Nr: 1817678	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether withholding of compensation benefits to recoup disability severance pay in the amount of $6,392.00 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1997 to March 1998 and from October 1998 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2012 and January 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran received disability severance pay at the time of separation from his second period of active duty in June 2004; he was subsequently awarded VA disability compensation benefits and VA withheld a portion of these payments to recoup the full amount of separation pay less the amount of federal taxes withheld.  The Veteran does not contest the propriety of this recoupment.

2.  The Veteran was later refunded the amount withheld for federal taxes ($6,392.00) and VA withheld a portion of his disability compensation payments to recoup this amount.





CONCLUSION OF LAW

The recoupment of disability severance pay in the amount of $6,392.00 was proper.  10 U.S.C. § 1174; 38 C.F.R. § 3.700 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts are undisputed in this case, and the law is dispositive of the outcome; therefore, no notice or assistance is required for the Veteran's appeal.  Moreover, he and his representative have both made arguments regarding his appeal, to include at the Board hearing in March 2017.

Legal Principles and Analysis

A service member who has received separation pay under 10 U.S.C. § 1174, or separation pay, severance pay or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived, by reason of his or her receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA; but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  10 U.S.C. § 1174(h)(2); see 38 U.S.C. § 1174a(g) (providing that the provisions of 10 U.S.C. § 1174 (h) also apply to the payment of special separation benefits to members of the armed forces).

There are very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C. §§ 1174 (i), 1212(d).  There is no argument or indication that these exceptions apply in this case. 

Likewise, VA's implementing regulation provides, generally, that not more than one award of pension, compensation, or emergency officers', regular or reserve retirement pay will be made concurrently to any person based on his or her own service, except as provided in 38 C.F.R. § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  38 C.F.R. § 3.700; see 38 U.S.C. § 5304 (prohibition against duplication of benefits).

More specifically, where entitlement to VA disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5).  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a  was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of federal income tax withheld from such pay.  Id.

The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  Id.; see also VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996) (holding that VA must recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran upon discharge from military service); VAOGCPREC 14-92, 57 Fed. Reg. 49,746 (1992) (holding that VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces under 10 U.S.C. § 1174 , but disability compensation need not be offset where the Veteran received voluntary separation incentive payments under 10 U.S.C. § 1175).

The Veteran's DD Form 214 shows that he was honorably discharged from the Navy in June 2004 and lists the reason for separation from service as "disability severance pay."  The document further shows that the Veteran received a total separation award of $25,567.  After federal taxes were withheld, the Veteran received a net payment of $19,175.40.

Initially, the Board notes that because the Veteran in this case had two separate periods of active duty, from November 1997 to March 1998 and from October 1998 to June 2004, a threshold determination must be made as to whether the disability compensation being paid is associated with the period of service for which the severance pay was awarded.  Majeed v. Nicholson, 19 Vet. App. 525, 529-30 (2006).

A rating decision codesheet issued in April 2004 reflects that severance pay was awarded for Diagnostic Code 5201, which is applicable to limited motion of the shoulder.  See 38 C.F.R. § 4.71a.  The narrative portion shows that the Veteran was also granted service connection for a right shoulder disability, rated as 20 percent disabling, which was found to have been incurred in November 2001 when he injured his shoulder while trying to apprehend a suspect while he was working as a military police.  Thus, because both the severance pay and the service-connected right shoulder disability were related to the same right shoulder disability, recoupment of the severance pay from the right shoulder disability compensation benefits is permissible.

Next, the Board must determine whether the RO correctly calculated the amount to be recouped.  Majeed, 19 Vet. App. at 529-30.  The April 2004 rating decision also shows that the Veteran was awarded service connection for a right knee disability, rated as 10 percent disabling, and a lumbar spine disability, rated as 10 percent disabling.  Because neither of these disabilities were related to the Veteran's disability severance pay, recoupment may not be taken from the compensation related to these disabilities.  See 10 U.S.C. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5)(i); Majeed, 19 Vet. App. at 529-30.

In a July 2004 letter, the RO notified the Veteran that although he had been granted an overall 40 percent disability rating, because he had been paid $19,175 in disability severance pay for the right shoulder disability, a portion of the disability compensation payments would be withheld from his monthly benefits.

The Board finds that the RO properly calculated the amount to withhold from disability compensation payments to recoup the net proceeds from the disability severance award.  In this regard, if VA has awarded service connection for both severance and non-severance pay disabilities, VA may not withhold an amount greater than that to which the Veteran is entitled based on the non-severance pay disabilities.  This includes the additional amount of compensation payable for dependents (if the non-severance pay disabilities alone have a combined rating of at least 30 percent), and/or special monthly compensation.  VBA Adjudication Procedure Manual, M21-1, Part III.v.4.B.3.g.

Two methods exist for calculating how much of the Veteran's compensation VA should withhold each month.  The first method provides that the RO should withhold the amount of compensation payable for the severance pay disability, to include the additional amount for a spouse.  The second method provides that the RO should pay the Veteran the amount payable for the non-severance pay disability, to include the additional amount for a spouse, and withhold everything else.  When calculating the monthly amount of VA compensation to withhold from a Veteran with both severance and non-severance pay disabilities, the RO should apply the withholding that pays the Veteran the higher rate of compensation.  M21-1, Part III.v.4.B.3.i.

In this case, the July 2004 letter indicated that the Veteran's total monthly award was $567, applicable to the 40 percent rate for a Veteran with a dependent spouse and two dependent children.  The RO withheld $205 per month and paid the Veteran the remainder of $362.  (These figures were to be adjusted slightly over a decade later to account for the removal of his dependent children.)  At that time, the 40 percent rate for a Veteran with a dependent spouse and two dependent children was $567 and the rate for a 20 percent disability was $205.  See https://www.benefits.va.gov/COMPENSATION/resources_comp0103.asp.  Accordingly, the evidence shows that rather than paying the Veteran the amount payable for the non-severance disability ($205 for a combined 20 percent disability (two 10 percent disabling disabilities, 38 C.F.R. § 4.25)) and withholding the remainder ($362) (Method 2), the RO withheld the amount payable for severance disability ($205) and paid the Veteran the remainder ($362) (Method 1).  As the RO applied the withholding method that paid the Veteran the higher rate of compensation, the RO properly withheld the pre-tax net proceeds of the disability severance pay.

Thereafter, in the December 2012 letter, the RO notified the Veteran that it had received information from the Defense Finance and Accounting Service that the Veteran had received a refund of $6,392, which represented the federal tax withholding portion of his disability severance award totalling $25,567.  The Veteran does not dispute that he received this money; he has stated that he called to request a refund of the federal tax withholding and that that amount was deposited into his bank account.  See November 2013 informal conference report.

The letter further proposed to withhold $255 per month to recoup this payment beginning March 1, 2013, although a January 2014 letter indicates that this action was delayed.  The January 2014 letter shows that the recoupment was to begin in February 2014 and that $258.83 per month was to be withheld until early 2016 when the recoupment would end.

As above, the Board finds that the RO properly calculated the amount to withhold from disability compensation payments to recoup the $6,392 payment which represented the portion of the disability severance award that was withheld for federal taxes.  These figures indicate that the RO was withholding the amount payable for the severance disability and paid the Veteran the remainder, which resulted in the higher of the two possible rates of payment to the Veteran.  See M21-1, Part III.v.4.B.3.i.; https://www.benefits.va.gov/COMPENSATION/resources_comp0113.asp.

The Veteran has argued that prior to separation, he met with a benefits counselor in Germany who told him that he could request to have the federal tax withheld from the severance pay refunded to him and also receive service-connected compensation benefits.

As discussed above, the evidence shows, and the Veteran does not dispute, that he received both the net pre-tax disability severance payment of $19,175 as well as a payment of $6,392 representing the amount withheld for federal taxes.  In other words, the Veteran received the entire (gross) amount of disability severance pay of $25,567.  In accordance with the applicable regulation, where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of federal income tax withheld from such pay.  Id.  However, the VBA Adjudication Procedure Manual further provides that where:

[A] Veteran received disability severance pay after September 30, 1996, for a disability that was not incurred in a combat zone or during combat-related operations; VA rated the disability at least 10-percent disabling, and; VA discovers the Veteran's service department did not withhold federal income tax from the disability severance pay, or withheld the tax but later refunded it [then the RO should] recoup the gross/pre-tax amount of disability severance pay the service department paid the Veteran.  M21-1, Part III.v.4.B.2.d [emphasis added].

This is exactly what happened in this case.  In sum, under the law, VA is required to recoup from disability compensation an amount equal to the total amount of separation pay less the amount of federal income tax withheld from such pay unless VA discovers that the Veteran's service department withheld the tax but later refunded it in which case it must refund the gross/pre-tax amount.  See 38 C.F.R. § 3.700 (a)(5); M21-1, Part III.v.4.B.2.d.  Put another way, the law merely requires offsetting VA's own benefits payments by the amount of compensation received from the service department in order to prevent "duplication of payments," as required by law.

The Board is sympathetic to the Veteran's situation and to any financial hardship he experienced as a result of the recoupment of the benefits.  However, the Board is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("[T]his Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  VA does not have discretion to alter the terms of that withholding based on equitable principles, despite any resulting hardship to the Veteran.  38 U.S.C. §§ 503, 7104.

Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-doubt rule does not apply.


ORDER

The withholding of compensation benefits to recoup disability severance pay in the amount of $6,392.00 was proper and the appeal is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


